   Case: 1:19-cr-00869 Document #: 67 Filed: 04/12/21 Page 1 of 29 PageID #:365




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

UNITED STATES OF AMERICA,            )
                                     )
                   Plaintiff,        )
                                     )
             v.                      )      Case No. 19 CR 869
                                     )      Judge Robert W. Gettleman
THOMAS OSADZINSKI,                   )
                                     )
                   Defendant.        )

               DEFENDANT’S MOTION TO SUPPRESS EVIDENCE
             OBTAINED AS A DIRECT AND DERIVATIVE RESULT OF
              ALL ORDERS ISSUED PURSUANT TO 18 U.S.C. §2703(D)




GREENBERG TRIAL LAWYERS
53 West Jackson Blvd., Suite 1260
Chicago, Illinois 60604
(312) 879-9500

LAW OFFICE OF JOSHUA G. HERMAN
53 W. Jackson Blvd., Suite 457
Chicago, IL 60614
(312) 909-0434
jherman@joshhermanlaw.com
      Case: 1:19-cr-00869 Document #: 67 Filed: 04/12/21 Page 2 of 29 PageID #:366




                                    TABLE OF CONTENTS
I.    INTRODUCTION................................................................................................................... 1
II.   BACKGROUND..................................................................................................................... 3
          A.         The July 5, 2018, §2703(d) Application ................................................................. 3
          B.         The Affidavit Submitted in Support of the July 5, 2018, §2703(d) Application .... 6
          C.         The July 5, 2018, §2703(d) Orders ......................................................................... 9
          D.         The August 17 and 22, 2018, §2703(d) Applications and Orders ........................ 10
          E.         Material Produced Pursuant to the §2703(d) Applications and Orders ................ 11
III. ARGUMENT ........................................................................................................................ 12
          A.         Legal Standards ..................................................................................................... 12
          C.         Carpenter v. United States .................................................................................... 14
          D.         The §2703(d) Orders Were Not Based on “Specific and Articulable”
                     Facts that Were “Relevant and Material” to the Ongoing
                     Criminal Investigation for Material Support for Terrorism. ................................. 16
          E.         The Government’s Failure to Obtain a Warrant
                     Violated Defendant’s Fourth Amendment Rights ................................................ 18
IV. CONCLUSION ..................................................................................................................... 24




                                                                     i
      Case: 1:19-cr-00869 Document #: 67 Filed: 04/12/21 Page 3 of 29 PageID #:367




                                                TABLE OF AUTHORITIES

Cases
Camara v. Municipal Court of City and County of San Francisco, 387 U.S. 523, 528 (1967) ... 12
Carpenter v. United States, 138 S. Ct. 2206 (2018) .............................................................. passim
D.Z. v. Buell, 796 F.3d 749, 754 (7th Cir. 2015) .......................................................................... 16
In re United States for an Order Pursuant to 18 U.S.C. § 2703(d),
   206 F. Supp. 3d 454 (D.D.C. 2016) .......................................................................................... 16
In re United States for an Order Pursuant to 18 U.S.C. § 2703(d), 206 F. Supp. 3d 454, 458
   (D.D.C. 2016) ........................................................................................................................... 17
Naperville Smart Meter Awareness v. City of Naperville, 900 F.3d 521 (7th Cir. 2018) ....... 22, 23
Riley v. California, 134 S. Ct. 2473, 189 L. Ed. 2d 430 (2014) ....................................... 12, 14, 22
Terry v. Ohio, 392 U.S. 1 (1968) .................................................................................................. 16
United States v. Ali, 870 F. Supp. 2d 10 (D.D.C. 2012) ............................................................... 17
United States v. Beverly, 943 F.3d 225 (5th Cir. 2019) ................................................................ 16
United States v. Castro-Aguirre, 983 F.3d 927 (7th Cir. 2020).................................................... 14
United States v. Moalin, 973 F.3d 977 (9th Cir. 2020)....................................................... 1, 22, 23
United States v. Moreno-Vasquez, No. CR 18-549-TUC-CKJ (LAB),
  2020 U.S. Dist. LEXIS 42047 (D. Ariz. Mar. 10, 2020) .......................................................... 17
United States v. Perrine, 518 F.3d 1196 (10th Cir. 2008) ............................................................ 16
United States v. Warshak, 631 F.3d 266 (6th Cir. 2010) .............................................................. 16


Statutes
18 U.S.C. § 2510 ........................................................................................................................... 12
18 U.S.C. §2702 ...................................................................................................................... 12, 13
18 U.S.C. §2703 ..................................................................................................................... passim
18 U.S.C. §2711 ............................................................................................................................ 12


Rules
Fed. R. Crim. P. 12(b)(3) ................................................................................................................ 1




                                                                      ii
     Case: 1:19-cr-00869 Document #: 67 Filed: 04/12/21 Page 4 of 29 PageID #:368




Other Sources
Daniel De Zayas, Carpenter v. United States and the Emerging
  Expectation of Privacy in Data Comprehensiveness Applied to
  Browsing History, 68 Am. U.L. Rev. 2209, 2249 (2019) ......................................................... 21
David Cole, ‘We Kill People Based on Metadata,’ The New York Review, May 10, 2014 .......... 1
Discord, What is Discord? ............................................................................................................ 10
Electronic Frontier Foundation,
  Surveillance Self-Defense, Why Metadata Matters, March 12, 2019 ....................................... 19
Matt Blaze, Wired, Phew, NSA is Just Collecting Metadata.
 (You Should Still Worry), June 19, 2013................................................................................... 19
Paul Szoldra, Leaked NSA document says metadata collection
  is one of agency’s ‘most useful tools’, Business Insider, Dec. 7, 2016 .................................... 19




                                                                   iii
    Case: 1:19-cr-00869 Document #: 67 Filed: 04/12/21 Page 5 of 29 PageID #:369




         Defendant, THOMAS OSADZINSKI, by and through his attorneys, STEVEN A.

GREENBERG and JOSHUA G. HERMAN, pursuant to the Fourth Amendment to the

Constitution of the United States and Rule 12(b)(3)(C) of the Federal Rules of Criminal Procedure,

moves to suppress all evidence obtained as a direct and derivative result from all orders issued

pursuant to 18 U.S.C. §2703(d) of the Stored Communications Act (“SCA”), including all fruits

derived therefrom.

    I.      INTRODUCTION

         Under the auspices of §2703(d), the government compelled companies, including Google

and Apple, to collect, search for, and produce detailed information related to Defendant’s personal

email, phone, and social media accounts. That information encompassed details regarding people

that he associated and communicated with, “friend lists,” downloads of applications, general

location data, and other revealing information. The information was also retrospective in nature,

as the government demanded all material from the “creation of each respective account.” Even if

described as “non-content,” it is “profoundly misleading” to suggest that there are minimal privacy

interests in this type of information—as government officials in the NSA and CIA have readily

admitted when they stated that “metadata absolutely tells you everything about somebody’s life.

If you have enough metadata, you don’t really need content” and “We kill people based on

metadata.”1 Defendant thus had a reasonable expectation of privacy in the sensitive information

that was collected, particularly when taken in the aggregate, as it chronicled his online and even

physical existence. See United States v. Moalin, 973 F.3d 977, 996 (9th Cir. 2020) (finding

“considerable force” in privacy interests in telephony metadata collected by NSA, and concluding




1
 David Cole, ‘We Kill People Based on Metadata,’ The New York Review, May 10, 2014 (available at:
https://bit.ly/3a0ult9) (April 10, 2021).
                                                1
    Case: 1:19-cr-00869 Document #: 67 Filed: 04/12/21 Page 6 of 29 PageID #:370




that “the telephony metadata collection program exceeded the scope of Congress’s authorization

in section 1861 and therefore violated that section of FISA.”).

        The government compelled the production of this detailed personal information not based

on a showing of probable cause, but instead, pursuant to 18 U.S.C. §2703(d), on a lower showing

of potential relevancy to an ongoing investigation.             Further, in making that showing, the

government relied primarily on stale evidence concerning protected First Amendment activity

initially supplied through an anonymous online tip, which failed to meet even the lower statutory

standard required by the SCA.

        Even worse, the government sought and obtained orders compelling the production of this

information after the Supreme Court resoundingly held that the government violated the Fourth

Amendment when it obtained historical cell site location information (“CSLI”) under the exact

same statutory authority without a warrant in the landmark decision, Carpenter v. United States,

138 S. Ct. 2206 (2018). The sensitive and revealing historical online information that the

government obtained here raises even greater privacy interests than CSLI. There is no excuse for

the government’s failure to heed to Carpenter’s clear instructions, including its denunciation of

obtaining private information based on “official curiosity.” Carpenter, 138 S. Ct. at 2222. The

logic and reasoning of Carpenter extends to the information that the government compelled

services providers to produce in this case. The result of this challenge should therefore be the

same as in Carpenter—a finding that the warrantless searches were unconstitutional.2


2
 Undersigned counsel has asked the government to confirm whether it intends to use at trial any information
obtained from the §2703(d) orders that are the subject of this motion. The government has informed counsel
that it had not yet made that determination. As such, this motion is filed assuming that the government will
be using information obtained or derived from the §2703(d) orders. Undersigned counsel has also requested
that the government produce any and all §2703(d) orders, including Applications and Affidavits associated
with those orders. As of writing, the government has informed counsel that all orders, Applications, and
Affidavits in its possession have been produced. However, should any additional orders, Applications, and
Affidavits be produced in the course of ongoing discovery, counsel would reserve the right to file additional
                                                     2
    Case: 1:19-cr-00869 Document #: 67 Filed: 04/12/21 Page 7 of 29 PageID #:371




    II.      BACKGROUND

          On June 22, 2018, the Supreme Court held in Carpenter, in order to obtain historical CSLI,

the government must first secure a warrant rather than an order pursuant to 18 U.S.C. §2703(d).

On July 5, 2018, approximately two weeks after Carpenter, the government prepared a pleading

entitled, Application for Orders Relating to Known and Unknown Electronic Communication

Accounts. (Exhibit A). The caption of pleading, filed under seal in Case No. 18 GJ 385 was: “In

the Matter of the Application of the United States of America for an Order Relating to Known and

Unknown Apple, Google, Microsoft, Instagram, Twitter, Facebook, Tumblr, Ask.fm, Wickr,

Yahoo, Snapchat, Skype, Tango, Amazon, Ebay, and Whatsapp Accounts.” (Exhibit A). Along

with the Application, the government submitted an Affidavit from FBI Special Agent Jack Farley,

which is attached hereto as Exhibit B. Chief Judge Castillo signed two orders granting the

government’s Application the very same day it was submitted, July 5, 2018. Copies of the orders

are attached hereto as Exhibit C.

             A. The July 5, 2018, §2703(d) Application

          The §2703(d) Application identified five separate “Subject Accounts,” listed as an Apple

ID associated with an email account; a Snapchat account; two Google Gmail email addresses; and

a WhatsApp account. (Exhibit A, p. 1). The Application also identified six “Target Accounts,”

listed as two phone numbers; two Google Gmail email addresses; an email address at

“mail.depaul.edu”; and an email address at “att.net.” (Exhibit A, p. 2). The Application sought a

Court order requiring that Google, Snapchat, WhatsApp, and Apple “to provide historical records

and other non-content information for the Subject Accounts for the period of time from the creation

of the account to the present.” It also sought an order requiring the same information produced


suppression motions or adopt the arguments set forth herein directed at any additional §2703(d) orders that
may be produced in the future.
                                                    3
    Case: 1:19-cr-00869 Document #: 67 Filed: 04/12/21 Page 8 of 29 PageID #:372




“from the account creation date to the present for any accounts associated with the Target

Accounts.” (Exhibit A, p. 2). Finally, the Application sought a Court order requiring Apple and

Google “to provide historical records and other non-content information related to Google Play

transactional records related to Subject Accounts 1 (Apply), 3 (Google), and 4 (Google), including

but not limited to app downloads, app purchases, any devices associated with iTunes, Apple’s App

Store, and Google Play downloads or purchases, as well as financial transaction records, including

the dates and times of the downloads, purchases, or the use of the devices.” (Exhibit A, pp. 2-3).

       The government next discussed the request for records and non-content information

pursuant to 18 U.S.C. §2703(d) in greater detail. (Exhibit A, pp. 3-8). It first identified “Apple,

Google, Microsoft, Instagram, Twitter, Facebook, Tumblr, Ask.fm, Wickr, Yahoo, Snapchat,

Skype, EBay, Amazon, and WhatsApp as “electronic communications services providers” because

they “provider their customers access to electronic communication services, including function,”

or a “remote computer service” because “they provide computer facilities for the storage and

processing of electronic communications. It then identified the subsections of 18 U.S.C. §2703

that supported its request. In particular, it noted that §2703(c)(2) allowed it to obtain through a

subpoena “from a provider of an electronic communications service or a remote computing

service” specific information about the customer, such as the customer’s name, address, length

and type of service, connection and session records, temporarily assigned network address, and

means and source of payment information. Section 2703(d) enabled the government to compel

this information pursuant to court order upon a showing specific and articulable facts that the

records an information “are relevant to an ongoing criminal investigation.” See also 18 U.S.C.

§2703(c)(1)(B).




                                                4
    Case: 1:19-cr-00869 Document #: 67 Filed: 04/12/21 Page 9 of 29 PageID #:373




       The government then referenced the Affidavit of Special Agent Farley in support of the

claim that specific and articulable facts provided reasonable grounds to believe that that the records

were relevant and material to an ongoing criminal investigation. (Exhibit A, p. 5). That

investigation was a grand jury investigation involving allegations that Defendant “supports the

Islamic State of Iraq and al-Sham” and whether he “is providing or attempting to provide material

support and resources” to ISIS. (Exhibit A, p. 5). Reference was then made to a witness who

indicated that “[Defendant] uses electronic communication applications, and he watches ISIS

propaganda through the internet.” (Exhibit A, p. 5). The government asserted that reasonable

grounds existed to believe that “the individual or individuals who use and communication” with

the Subject accounts “may have information that is relevant” to its investigation into Defendant.

(Exhibit A, p. 5).

       The government then described why it believed the information sought was relevant to its

investigation in the following two paragraphs:

              7. As described in the affidavit, non-content header information for
       messages sent to and from the Subject Accounts will assist the FBI by revealing the
       existence of communications of the subject, and the identity of other individuals,
       including potential witnesses and co-conspirators, and communications devices and
       accounts possibly involved in violations of the Subject Offense.

               8. In addition, a search of the service providers for accounts related to the
       Subject Accounts (through accounts associated by cookies, IP addresses, phone
       numbers, and email addresses) and the Target Accounts will assist the FBI by
       revealing other accounts associated with the user or users of the Subject Accounts
       or individuals who may have knowledge of the criminal activity and individuals
       involved in the criminal activity. Each of the Target Accounts are email accounts
       or phone numbers associated with the subscriber of the Subject Accounts and/or
       the apparent user(s) of the Subject Accounts.

(Exhibit A, p. 6).

       In the next paragraph, the government specified that type of information sought pursuant

to §2703(d). For instance, the government specified that, for the time period for the creation for

                                                  5
   Case: 1:19-cr-00869 Document #: 67 Filed: 04/12/21 Page 10 of 29 PageID #:374




each account, companies would be compelled to produce customer or subscriber information of

the Subject Accounts, including “any means and source of payment for services (including any

credit card or bank account number), friend lists, push tokens, and associated email accounts or

phone numbers.” (Exhibit A, p. 6). Other requested information included “non-content header

information for messages sent to and from the Subject Accounts, including “address information,

usernames of the sender and recipients of messages, date and time of the communication, routing

information, IP address connection records, and data transfer volume.” (Exhibit A, p. 7). It also

included “customer and subscriber information for any Google, Snapchat, WhatsApp, and Apple

accounts linked by cookies, email address, IP address, or phone number to the Subject Accounts.”

(Exhibit A, p. 7). The government sought the similar non-exclusive categories of information for

the Target Accounts, including friend lists; IP addresses; associated email accounts or phone

numbers; accounts linked by cookies; and also, Google Play transactional records that included

historical app purchases and app downloads. (Exhibit A, pp. 7-8).

           B. The Affidavit Submitted in Support of the July 5, 2018, §2703(d) Application

       Along with the Application, the government provided the Affidavit of FBI Special Agent

Jack Farley. The Affidavit set forth the reasons why the government believed there were “specific

and articulable facts” showing “reasonable grounds” to believe that the information sought was

“relevant and material to an ongoing criminal investigation involving the provision and attempted

provision of material support and resources to a designated foreign terrorist organization.”

(Exhibit B, p. 1).

       The Affidavit starts with an extended section providing background information on service

providers and describing how individuals used their online services and what type of information

could be gathered from those service providers. (Exhibit B, p. 2). For instance, in describing



                                               6
   Case: 1:19-cr-00869 Document #: 67 Filed: 04/12/21 Page 11 of 29 PageID #:375




Facebook, the Affidavit noted that the company retained IP logs for users. (Exhibit B, p. 5). Those

IP logs would reflect when users viewed a Facebook profile, and would also show “when and from

what IP address the user did so.” (Exhibit B, p. 5).     The Affidavit also described how Email

Service Providers, Google, and Apple retain emails on their systems “indefinitely.” (Exhibit B,

pp. 8, 9, 27). Email Service Providers and Google also keep record “that can reveal accounts

accessed from the same electronic device, such as the same computer or mobile phone, including

accounts that are linked by ‘cookies,’ which are small pieces of text sent to the user’s Internet

browser when visiting websites.” (Exhibit B, pp. 8, 11). Other service providers described

included Snapchat, which allows users to take photos or videos with their cameras in “real-time”

and then save or send the photos/videos to friends in the application, or add the photos/videos to

their “Story” to be viewed by the user’s “friends.” (Exhibit B, p. 20).

       Following this extended description of the service providers and their services, the

Affidavit briefly set forth the facts supporting its assertion that “reasonable grounds” existed to

believe that information existed that was “relevant and material” to its ongoing criminal

investigation into Defendant in a section entitled, “Thomas Osadzinski’s Alleged Support of ISIS.”

(Exhibit B, pp. 32-33). These facts were based entirely on statements of Individual A. According

to the Affidavit, on February 21, 2018, Individual A submitted an “anonymous online tip to the

FBI because he/she was concerned that Osadzinski supported ISIS.” (Exhibit B, p. 32). Individual

A was also interviewed on April 27, 2018, by the FBI “in the presence of [his/her] parents.” As

set forth in the Affidavit, according to Individual A, Defendant downloaded “ISIS propaganda,”

including videos depicting violence from “publicly available websites and maintained about 100

to 300 ISIS related videos in a password encrypted folder on his personal desktop computer.”

(Exhibit B, p. 32). Individual A indicated that he/she last saw the videos in January 2018 at



                                                 7
   Case: 1:19-cr-00869 Document #: 67 Filed: 04/12/21 Page 12 of 29 PageID #:376




Defendant’s residence. (Exhibit B, pp. 32-33). Individual A also said that Defendant stated he

communicated with ISIS supports from the United States in an online application. (Exhibit B, p.

33).

       The Application then identified several online accounts associated with the Defendant,

which indicates that the FBI had already investigated Defendant’s online activities and likely

service of some type of process on the service providers. For instance, the FBI listed a specific

Apple ID that was associated with two phone numbers, one of which was associated with

Defendant’s parents and the family’s Northbrook residence. (Exhibit B, p. 33). The Application

also identified a Snapchat account, “DePaul Related Email Addresses,” and a “WhatsApp”

account, and linked them to specific email addresses and phone numbers that were ostensibly

associated with the Defendant. (Exhibit B, pp. 34-35). While it appears that the FBI had already

identified several accounts associated with Defendant, these inquiries apparently resulted in no

independent information supporting the FBI’s suspicion of Defendant’s alleged support of ISIS.

In other words, the “specific and articulable” facts all stemmed from Individual A, who last saw

the videos on January 2018—seven months before the §2703(d) Application was submitted and

approved.

       Next, the Application described the FBI’s “Planned Investigation,” which described how

the FBI would use the requested information to: (a) assist in identifying the individuals who created

the Subject Accounts, “and those who communicated with the users of the accounts”; (b) assist in

identifying other “electronic communication, social media, and storage accounts” used by the user

or users of the Subject Accounts; and, (c) determine whether the user or users of the Subject

Accounts “was communicating with other known or suspected supporters, recruiters, or fighters

for ISIS.” (Exhibit B, p. 35).



                                                 8
   Case: 1:19-cr-00869 Document #: 67 Filed: 04/12/21 Page 13 of 29 PageID #:377




       The Affidavit concluded with a section entitled, “Relevancy & Materiality of Subscriber

Information to the Investigation.” (Exhibit B, pp. 35-36). The Affiant described how information

identifying a user’s social media and email accounts and other “non-content header information

for social media and electronic messages sent to and from the Subject Accounts” and “additional

social media, email, and instant messaging accounts associated with the Target Accounts will assist

the FBI in identifying other accounts likely to be used by the subject of this investigation or

witnesses of the criminal activity.” (Exhibit B, pp. 35-36). Specifically, the Affiant described

how the information requested would include the following:

            •   Subscriber and log-in information that “may provide geographic location
                of the user or users and how the user accesses the internet”;

            •   Whether and how the user or users “anonymizes their online activity and
                their uses of aliases, monikers, or noms de guerre;

            •   Identify the users of the Subject Accounts and the identities of individuals
                who either provided or attempted to provide material support, were
                witnesses to that offense, or were in communication with anyone who
                provided or attempted to provide material support;

            •   Any other accounts used by individuals who were engaged in or who were
                in communication with anyone who provided or attempted to provide
                material support; and,

            •   “the timing of communications among individuals” who provided or
                attempted to provide material support, and witnesses to the same.


(Exhibit B, pp. 36-37).

           C. The July 5, 2018, §2703(d) Orders

       On July 5, 2018, Chief Judge Castillo signed Orders granting the government’s §2703(d)

Application. Copies of the Orders are attached hereto as Exhibit C. The Orders authorized the

government to compel the production of information related to the listed Subject Accounts and

Target Accounts. Mirroring the Application, the Orders compelled production of information

                                                9
    Case: 1:19-cr-00869 Document #: 67 Filed: 04/12/21 Page 14 of 29 PageID #:378




including “friend lists, push tokens, and associated email accounts or phone numbers” from the

accounts “for the period of time from the creation of each respective account to the present.”

(Exhibit C, pp. 4-5). It also compelled production of IP address connection records; identifying

information of the senders and recipients of messages; other accounts “linked by cookies, email

address, IP address, or phone number”; app downloads and app purchases; and identifying

information of devices associated with downloads and financial transactions using the accounts.

            D. The August 17 and 22, 2018, §2703(d) Applications and Orders

        On August 17 and 22, 2018, the government sought and obtained additional orders under

§2703(d) compelling the production of information related to two additional subject accounts from

the service provider Discord, which is a private online communications platform.3 Copies of the

Applications and associated Orders are attached hereto as Exhibit D. The Applications requested

Discord to produce information related to the Target Accounts, which included the same accounts

identified in the July 5, 2018, §2703(d) Application, but also added an email address ending in

“glenbrook225.org”—which was presumably associated with Defendant’s high school email

address.

        These August §2703(d) Applications relied on the same information provided by

Individual A, namely the anonymous tip regarding Defendant downloading ISIS videos from

publicly available websites. They also added reference to an interview on July 19, 2018, with

another individual who communicated over Discord with someone that the government believed


3
  See Discord, What is Discord? (available at: https://bit.ly/2QaIME2) (last visited April 10, 2021)
(“Discord is a free voice, video, and text chat app that’s used by tens of millions of people ages 13+ to talk
and hang out with their communities and friends. …The vast majority of servers are private, invite-only
spaces for groups of friends and communities to stay in touch and spend time together. There are also larger,
more open communities, generally centered around specific topics such as popular games like Minecraft
and Fortnite. All conversations are opt-in, so people have total control over who they interact with and what
their experience on Discord is.”).


                                                     10
   Case: 1:19-cr-00869 Document #: 67 Filed: 04/12/21 Page 15 of 29 PageID #:379




to be Defendant. According to this individual, Defendant indicated in a Discord chat that he was

being watched by the FBI and that he had a “handler,” whose phone number he provided to the

individual. (Exhibit D, p. 5). This Application includes no information from this individual about

Defendant’s alleged support of ISIS. The remainder of the Application, specifically its description

of the information sought from Discord, is largely identical to the language in the July 5, 2018,

Application.

           E. Material Produced Pursuant to the §2703(d) Applications and Orders

       Discovery produced by the government shows that the Internet and social media companies

that received the §2703(d) orders produced voluminous records related to Defendant’s online

accounts. Illustrative examples of this discovery material are included in Under Seal Group

Exhibit E. The material provided by Google includes detailed IP address login information that

could be used to determine Defendant’s location information, and hundreds of pages reflecting

individual emails between Defendant and others, including his family members and medical

practitioners. The records readily revealed, for instance, that Defendant was obtaining drug tests

and National Drug Screening. See Exhibit E, FBI2703D_001-000340, 360. The records also

include numerous Google Docs, which are identified by title, such as “Introduction to Computing

Using Python by Ljubomir Perokovic.pdf,” which was created on April 16, 2018 at 6:37 PM

(FBI2703D_001-000134); and numerous ostensibly college-related documents, including “Stats

HW Osadzinski,” created on January 8, 2018 at 2:01AM (FBI2703D_001-000136); “IT223

Midterm_Assorted Data.docx,” which was created on May 8, 2018 at 11:46 PM (FBI2703D_001-

000137); and, “REL 266 Critical Response 2,” which was created on April 19, 2018 at 3:21 AM

(FBI2703D_001-000196).




                                                11
    Case: 1:19-cr-00869 Document #: 67 Filed: 04/12/21 Page 16 of 29 PageID #:380




    III.      ARGUMENT

              A. Legal Standards

           The Fourth Amendment of the United States Constitution provides that “[t]he right of the

people to be secure in their persons, houses, papers, and effects against unreasonable searches and

seizures, shall not be violated, and no Warrants shall issue, but upon probable cause, supported by

Oath or affirmation, and particularly describing the place to be searched, and the persons or things

to be seized.” U.S. Const. amend IV. The basic purpose of the Fourth Amendment “‘is to safeguard

the privacy and security of individuals against arbitrary invasions by governmental officials.’”

Carpenter, 138 S. Ct. at 2213 (Camara v. Municipal Court of City and County of San Francisco,

387 U.S. 523, 528 (1967)). The Fourth Amendment was created “as a ‘response to the reviled

‘general warrants’ and ‘writs of assistance’ of the colonial era, which allowed British officers to

rummage through homes in an unrestrained search for evidence of criminal activity.’” Carpenter,

138 S. Ct. at 2213 (quoting Riley v. California, 134 S. Ct. 2473, 189 L. Ed. 2d 430, 452 (2014)).

              B. Legal Background Regarding §2703(D) Orders

           The SCA, which is found at 18 U.S.C. §§2701-2711, begins by prohibiting “electronic

communication services” and “remote computer services” from knowingly disclosing contents of

communications either stored by or carried on the services. 18 U.S.C. §2702(a)(1)-(3).4 The SCA

requires the government to obtain a warrant in order to compel disclosure from an electronic

communication service of the contents of wire or electronic communications that “is in electronic

storage in an electronic communications system for one hundred and eighty days or less.” 18


4
  The SCA defines an electronic communication service provider as “any service which provides to users
thereof the ability to send or receive wire or electronic communications.” 18 U.S.C. § 2510(15). The statute
defines an RCS provider as “the provision to the public of computer storage or processing services by means
of an electronic communication system.” 18 U.S.C. §2711(2). Thus, depending upon the particular services
offered and the specific data at issue an electronic communication service provider may also be considered
a remote computing service provider.
                                                    12
    Case: 1:19-cr-00869 Document #: 67 Filed: 04/12/21 Page 17 of 29 PageID #:381




U.S.C. §2703(a).        Communications stored for more than 180 days on an electronic

communications system, or with a remote computing service, may be obtained with a warrant or

an order pursuant to 18 U.S.C. 2703(d). See 18 U.S.C. §2703(a), (b)(1)(A)-(B).5 Indeed,

disclosure can be compelled only in limited circumstances without a warrant, including pursuant

to 18 U.S.C. §2703. See 18 U.S.C. §2702(b)(2). The SCA authorizes the government to compel

production from the electronic communications system or the remote computing service of the

following limited pieces of information:

                (A) name;
                (B) address;
                (C) local and long distance telephone connection records, or records of
                session times and durations;
                (D) length of service (including start date) and types of service utilized;
                (E) telephone or instrument number or other subscriber number or
                identity, including any temporarily assigned network address; and
                (F) means and source of payment for such service (including any credit
                card or bank account number), of a subscriber to or customer of such
                service when the governmental entity uses an administrative subpoena
                authorized by a Federal or State statute or a Federal or State grand jury or
                trial subpoena or any means available under paragraph (1).

18 U.S.C. §2703(c)(2).

        This information can be compelled pursuant to 18 U.S.C. § 2703(d), upon issuance of a

court order. That order may issue “only if the governmental entity offers specific and articulable

facts showing that there are reasonable grounds to believe that ... the records or other information

sought, are relevant and material to an ongoing criminal investigation.” Id. at §2703(d). This




5
  Accordingly, if government seeks data that is held by is an electronic communications system provider in
electronic storage for 180 days or less, then, the government must obtain search warrant. But if the
electronic communications system provider has held the data in electronic storage for at least 181 days,
then an order under § 2703(d) is sufficient. And if on the data is being held by a remote computing service
provider “solely for the purpose of providing storage or computer processing services,” then a § 2703(d)
order may authorize the production of the data without regard to the length of time that it has been held.
                                                    13
   Case: 1:19-cr-00869 Document #: 67 Filed: 04/12/21 Page 18 of 29 PageID #:382




standard is “significantly lower than the probable-cause requirement for a warrant.” United States

v. Castro-Aguirre, 983 F.3d 927, 934 (7th Cir. 2020).

           C. Carpenter v. United States

       On June 22, 2018, the Supreme Court held that the “reasonable grounds” standard under

§2703(d) was inadequate under the Fourth Amendment in order to compel the production of

historical CSLI. Carpenter, 138 S. Ct. 2206 (2018). In Carpenter, law enforcement investigating

a string of interstate robberies obtained historical CSLI, which was data created when cell phones

connected to nearby cell sites for optimal reception and then held by wireless cell phone service

carriers. In particular, the government obtained an §2703(d) order requesting “seven days of CSLI

from Sprint,” which showed the defendant’s phone to be roaming in northeastern Ohio and

altogether the government obtained “12,898 location points cataloguing Carpenter’s movements—

an average of 101 data points per day.” Carpenter, 138 S. Ct. at 2212. The defendant argued that

the seizure of the cell-site data violated his Fourth Amendment rights because it was obtained

without a warrant support by probable cause. Id.

       The Supreme Court began by recognizing how the historical underpinnings of the Fourth

Amendment were rooted in the need to “secure the privacies of life against arbitrary power” and

“to place obstacles in the way of a too permeating police surveillance.” Carpenter, 138 S. Ct. at

2213-14. The Court also emphasized how these original understandings of the Fourth Amendment

inform the Court’s decisions when it is confronted with technological advancements, particularly

with surveillance tools that encroach upon individual privacy interests. Id.    See also Riley v.

California, 134 S. Ct. 2473 (2014) (holding that a warrant is required to search a cell phone

incident to arrest). The Court then focused on two primary privacy concerns that manifest in one’s

location as well as in information held by third parties.



                                                 14
   Case: 1:19-cr-00869 Document #: 67 Filed: 04/12/21 Page 19 of 29 PageID #:383




       First, with respect to location, the Court recognized that the defendant had a recognized

privacy interest in his location and movements, which were catalogued in cell-site location records

each time his cell phone when it made and received calls. Carpenter, 138 S. Ct. at 2214-15.

Second, the Court determined that the defendant had a reasonable expectation of privacy in those

records even though they were held by the wireless cell phone providers, largely because of the

“unique nature of cell phone location records.” Carpenter, 138 S. Ct. at 2217. The Court noted

that unlike prior precedents, which dealt with telephone and bank records, cell-site location records

“convey[ed] to the wireless carrier not just dialed digits, but a detailed and comprehensive record

of the person’s movements.” Carpenter, 138 S. Ct. at 2217.

       Thus, because “an individual maintains a legitimate expectation of privacy in the record of

his physical movements,” the Supreme Court held in Carpenter that accessing seven days’ or more

worth of historical cell-site location information was enough to require the securing of a warrant

supported by probable cause. See Carpenter, 138 S.Ct. at 2217-21. As such, the Court held that

“[t]he Government must generally obtain a warrant supported by probable cause before acquiring

such records.” Id. at 2221. The §2703(d) orders fell “well short of the probable cause required for

a warrant” and represented a “gigantic departure” from the probable cause standard. Id. The Court

then held as follows: “Consequently, an order issued under Section 2703(d) of the Act is not a

permissible mechanism for accessing historical cell-site records. Before compelling a wireless

carrier to turn over a subscriber’s CSLI, the Government’s obligation is a familiar one—get a

warrant.” Id. See also Castro-Aguirre, 983 F.3d at 934. Finally, the Court characterized its

opinion as “narrow,” in that it was limited to the issue of historical CSLI. Carpenter, 138 S. Ct.

at 2220.




                                                 15
    Case: 1:19-cr-00869 Document #: 67 Filed: 04/12/21 Page 20 of 29 PageID #:384




            D. The §2703(d) Orders Were Not Based on “Specific and Articulable”
               Facts that Were “Relevant and Material” to the Ongoing
               Criminal Investigation for Material Support for Terrorism.

       As an initial matter, Defendant challenges the issuance of the §2703(d) orders on the

grounds that they do not present “specific and articulable” facts showing that the information

sought is relevant to an ongoing criminal investigation. This standard has been described as an

“intermediate” burden, which is higher than that required for a subpoena, but lower than probable

cause. In re United States for an Order Pursuant to 18 U.S.C. § 2703(d), 206 F. Supp. 3d 454,

455 (D.D.C. 2016). Conclusory statements do not satisfy the requirements of §2703(d), and

“fishing expeditions” are not permitted. Id. (citing legislative history). The “relevant and

material” requirement in §2703(d) is derived from Terry v. Ohio, 392 U.S. 1 (1968). See United

States v. Beverly, 943 F.3d 225, 233 (5th Cir. 2019); United States v. Warshak, 631 F.3d 266, 291

(6th Cir. 2010) (quoting United States v. Perrine, 518 F.3d 1196, 1202 (10th Cir. 2008). To satisfy

that standard, law enforcement must have “more than a hunch” that a crime has occurred; “he must

be able to point to specific facts that suggest that a stopped individual has committed, was

committing, or is about to commit an offense. See D.Z. v. Buell, 796 F.3d 749, 754 (7th Cir. 2015)

(citing Terry, 392 U.S. at 21–22).

       The information provided included an anonymous online tip from Individual A from

February 2018, followed up by an interview with the FBI in April 2018.6 As presented in the

Affidavit, Individual A said that Defendant had saved 100 to 300 of ISIS videos stored on his

computer and showed some of them to Individual A. These videos were downloaded from

“publicly available websites,” according to Individual A. He/she also said that Defendant also



6
 Counsel will not disclose the identity of Individual A in this pleading, but understand it is a person who
knew Defendant in high school and would have had a bias that was not disclosed in the Affidavit. Counsel
can supply more information to the Court in an under-seal setting or pleading.
                                                    16
      Case: 1:19-cr-00869 Document #: 67 Filed: 04/12/21 Page 21 of 29 PageID #:385




said that he communicated with ISIS supporters on a social media application.7 These facts are

neither specific nor articulable. Nor should they permit the government to obtain a wide-ranging

§2703(d) order that gives it extraordinary authority to compel Google, Apple, Facebook, and other

social media and email companies to provide detailed information about communications with no

temporal limitations.

        Moreover, Individual A described only protected First Amendment conduct—watching

videos, downloading them, and potentially communicating with others online. There is nothing

criminal in this conduct—nor did the government state as much in its Application or the agent’s

Affidavit. See United States v. Moreno-Vasquez, No. CR 18-549-TUC-CKJ (LAB), 2020 U.S.

Dist. LEXIS 42047, at *7-8 (D. Ariz. Mar. 10, 2020) (affirming magistrate’s granting of motion

to suppress of historical location data because obtained through §2703(d) application because the

government presented no facts that the defendant violated the law as a drug dealer).

        Further, the implication that the material will be relevant because “criminals use email” is

insufficient, as “such an allegation could be made in any case involving criminal conduct by a

person (or persons) with an email address - which includes almost everyone at this point.” In re

United States for an Order Pursuant to 18 U.S.C. § 2703(d), 206 F. Supp. 3d 454, 458 (D.D.C.

2016) (citing United States v. Ali, 870 F. Supp. 2d 10, 37 (D.D.C. 2012). Under this logic, the

government could always obtain non-content email information from every suspected criminal.

Id.

        The second set of §2703(d) orders from August 2018 that were directed at Discord are also

insufficient. Those Applications, which were not accompanied by a new Affidavit, referenced the

February 2018 anonymous tip regarding Defendant and his “possible communications with ISIS,”


7
 Interestingly, counsel is aware of that social media application and can represent that the §2703(d) orders
did not seek information from that social media application.
                                                    17
   Case: 1:19-cr-00869 Document #: 67 Filed: 04/12/21 Page 22 of 29 PageID #:386




and reference to videos, which now ballooned to 100 to 600 in number, without any explanation

for the increase. (Exhibit D, p. 4). The Application added only reference to a July 19, 2018, FBI

interview with Individual D, who shared that someone believed to be Defendant said he had an

FBI “handler” and shared the phone number for that individual. There is nothing in those

statements that plausible shows that the requested information is relevant or material for a criminal

investigation regarding material support for terrorism.

      Thus, as a threshold matter, the Applications fail to set forth “specific and articulable” facts

“showing that there are reasonable grounds to believe that the contents of a wire or electronic

communication, or the records or other information sought, are relevant and material to an ongoing

criminal investigation,” and thus failed to meet the requisite standard under §2703(d).

           E. The Government’s Failure to Obtain a Warrant
              Violated Defendant’s Fourth Amendment Rights

       Even if the Court determines that the paltry factual assertions in the Applications satisfied

the §2703(d) relevancy standard, it should still suppress all information obtained or derived from

those orders because they failed to meet the probable cause and warrant standard required by the

Fourth Amendment following Carpenter.

       Defendant had a reasonable expectation of privacy in the information that was obtained

through the §2703(d) orders. While the Applications and Orders repeat the terms “non-content”

to describe the information sought, the information that can be gleaned from the records is

incredibly revealing on its own. But perhaps more importantly, the information in the aggregate

creates a complete online profile of Defendant, including with whom he associated and when he

communicated with those individuals. And that is precisely what the government sought in this

case. The aggressive and far-reaching applications demanded production of information not only

about the Subject and Target accounts, but also of accounts linked and associated with those

                                                 18
    Case: 1:19-cr-00869 Document #: 67 Filed: 04/12/21 Page 23 of 29 PageID #:387




accounts, including by cookies.8 The government explicitly sought to identify individuals with

whom Defendant communicated, and specifically sought his “friend lists.”

        Moreover, the IP address information that the government requested and obtained

permitted the government to identify Defendant’s location, which is precisely why it sought that

information. (Exhibit E, FBI2703D_001-000106). Defendant has an expectation in privacy

regarding individuals with whom he communicates, information regarding internet browsing

history, his physical locations, and other interests that were exposed and collected pursuant to the

§2703(d) orders. (See Exhibit EFBI2703D_001-000017, 21). The metadata produced in this case

is far more revealing that “non-content” subscriber information envisioned by Congress when it

enacted the SCA. To the contrary, “[e]ven a tiny sample of metadata can provide an intimate lens

into a person’s life.”9 For instance, metadata can reveal that one “rang a phone sex line at 2:24 am

and spoke for 18 minutes”; “called the suicide prevention hotline from the Golden Gate Bridge”;

“got an email from an HIV testing service, then called your doctor, then visited an HIV support

group website in the same hour.” Id. The fact that the government does not see the “content” of

those communications does not diminish the privacy concerns at stake. While content “may be

what we say, but metadata is about what we actually do.”10 Metadata can also be more revealing

than “content” because it is more easily processed in “automated analysis by computer.” Id. (“So




8
  “A cookie is information saved by your web browser. When you visit a website, the site may place a cookie
on your web browser so it can recognize your device in the future. If you return to that site later on, it can
read that cookie to remember you from your last visit and keep track of you over time.” See Federal Trade
Commission, Internet Cookies (available at: https://bit.ly/3mqG8pw) (last visited Apr. 7, 2021).
9
   See Electronic Frontier Foundation, Surveillance Self-Defense, Why Metadata Matters, March 12, 2019
(available at: https://bit.ly/3uzHBg0) (last visited April 10, 2021).
10
    See Matt Blaze, Wired, Phew, NSA is Just Collecting Metadata. (You Should Still Worry), June 19, 2013
(available at: https://bit.ly/3d5aMBO) (last visited April 10, 2021); Paul Szoldra, Leaked NSA document
says metadata collection is one of agency’s ‘most useful tools’, Business Insider, Dec. 7, 2016 (available
at: https://bit.ly/3d33MW5) (April 10, 2021).


                                                     19
   Case: 1:19-cr-00869 Document #: 67 Filed: 04/12/21 Page 24 of 29 PageID #:388




while the NSA quickly drowns in data with more voice content, it just builds up a clearer and more

complete picture of us with more metadata.”). It can also be more revealing than content because

it reveals context, “insights into who we are and the implicit, hidden relationships between us,”

and patterns of behavior. Id. Here, the metadata of Defendant’s email communications reveals

that on June 27, 2017, 5:21:23 pm, Defendant emailed a lawyer in Michigan (who happened to

represent him on a criminal defense matter); on June 25, 2017, 9:36:03 am, Defendant’s mother

emailed him, copying someone at “nationaldrugscreening.com;” three minutes later at 9:39:39 am,

the person at “nationaldrugscreening.com” responded to Defendant’s mother and copying

Defendant; and then at 9:59:25 am; Defendant’s mother emailed the person at

“nationaldrugscreening.com” and copied Defendant; and then 3:31:33 pm Defendant’s mother

emailed him. (Exhibit E, FBI2703D_001-001265-67). The next day on July 26, 2017, at 5:09:17

pm, Defendant, who was an incoming freshman at DePaul, received an email from

finaid1@depaul.edu. (Exhibit E, FBI2703D_001-001267). There are hundreds of vignettes of

Defendant’s life that can be pieced together through this metadata.

       Also significant is the historical nature of the content sought and obtained, and the fact that

it could be collected and presumably analyzed with very little difficult. Similar concerns troubled

the Supreme Court in Carpenter. There, the Court faulted the warrantless search in Carpenter in

no small part because the “retrospective quality of the data here gives police access to a category

of information otherwise unknowable.” Carpenter, 138 S. Ct. at 2218. The exact same problem

exists here, as the §2703(d) orders requested all information from the date the online accounts were

created, well before Defendant was even known to the government.

       While the cell-site location information in Carpenter was arguably more granular in terms

of pinpointing the defendant’s location over time, the “non-content” information obtained through



                                                 20
     Case: 1:19-cr-00869 Document #: 67 Filed: 04/12/21 Page 25 of 29 PageID #:389




the §2703(d) orders in this case is far more encompassing and revealing, particularly in the

aggregate. Even more than physical movements, online activity can create an “all-encompassing

record” of an individual’s profile, habits, and associations. Carpenter, 138 S. Ct. at 2217. In

Carpenter, the Court wrote that a “cell phone faithfully follows its owner beyond public

thoroughfares and into private residences, doctor’s offices, political headquarters, and other

potentially revealing locales.” Likewise, the information sought and obtained by the non-content

orders reveals with whom a user communicated, what websites they visited, when those

communications happened, and where the user was located when the communication transpired.

See, e.g., Exhibit E, FBI2703D_001-000338.

        Data aggregation and its analysis is also a significant factor that impacted the decision in

Carpenter. The concern was not simply law enforcement viewing a person’s location at a

particular time, but the locations over time, which allowed the government to create a “detailed

chronicle of a person’s physical presence compiled every day, every moment, over several years,”

that concerned the Court. Carpenter, 138 S. Ct. at 2220. These same concerns are even more

pronounced in this case. Not only does the material obtained from the §2703(d) orders reveal

where Defendant was located through IP addresses, and thus his movements, but also with whom

he was communicating in a manner that reveals his associations. In fact, the very purpose of the

§2703(d) orders according to the government’s Applications was to discover those associations

and Defendant’s network of friends and relations.

        The portion of the order to compelling the production of accounts linked by cookies is

particularly problematic. Tracking cookies collect online browsing history, which creates a “a

comprehensive and pervasive record of an internet user’s online behavior.”11                     This online


11
  Daniel De Zayas, Carpenter v. United States and the Emerging Expectation of Privacy in Data Comprehensiveness
Applied to Browsing History, 68 Am. U.L. Rev. 2209, 2249 (2019).

                                                      21
   Case: 1:19-cr-00869 Document #: 67 Filed: 04/12/21 Page 26 of 29 PageID #:390




“comprehensive record” raises the same concerns, if not more, as the record of physical movement

created by CSLI. For instance, browsing history could reveal associations with individuals in other

states or countries that one could not physically visit. Browsing history could also include visits

to therapists and doctors, and websites of a political, religious, or sexual nature, and other intimate

associations and beliefs that would not necessarily be available simply through physical

movements. The very purpose of cookies is to create profiles of internet users based on their

browsing histories. Moreover, browsing history is also historical, which creates the same type of

retrospective tracking that the Supreme Court criticized in Carpenter and historical CSLI and also

in Riley with respect to viewing the contents of an arrestee’s cellular phone. Accordingly,

Defendant clearly had a reasonable expectation of privacy in the information sought by and

obtained through the §2703(d) orders. Moalin, 973 F.3d at 992 (“Society may not have recognized

as reasonable Smith’s expectation of privacy in a few days’ worth of dialed numbers but is much

more likely to perceive as private several years’ worth of telephony metadata collected on an

ongoing, daily basis—as demonstrated by the public outcry following the revelation of the

metadata collection program.”).

       Based on the similarities with Carpenter, there should be no realistic counter-argument

that the Defendant did not have a reasonable expectation of privacy based on the “third-party

doctrine.” Rather, just as with the location information in Carpenter, it matters not that some of

this information, particularly the location and IP address information, is shared with others.

Similar to the cell-site location information in Carpenter, Defendant does not have the realistic

option not to share his IP address or other “non-content” information, such as data stored in cookies

that link his online accounts, when he logs onto his email, visits a website, or chats with friends.

See Carpenter, 138 S. Ct. at 2217. See Naperville Smart Meter Awareness v. City of Naperville,



                                                  22
   Case: 1:19-cr-00869 Document #: 67 Filed: 04/12/21 Page 27 of 29 PageID #:391




900 F.3d 521, 527 (7th Cir. 2018) (finding that plaintiffs had a reasonable expectation of privacy

in the energy levels used in their houses, and that the municipality conducted a search by using a

program that collected energy usage levels at fifteen-minute intervals). As in Moalin, where the

Ninth Circuit found the third-party doctrine to be inapplicable to telephony metadata collected by

the NSA, there is a “gulf between” the detailed metadata-related information collected by the

government here and simple pen-register information that simply shows calls to and/or from a

phone. Moalin, 973 F.3d at 990.

       Accordingly, Defendant had a reasonable expectation in the non-content information and

other information sought in and obtained through the §2703(d) orders. Under Carpenter, any

request for this information required a warrant supported by probable cause.            Instead, the

government obtained the orders based on a purported showing of “relevancy,” which falls “well

short” of probable cause.

       Finally, any effort by the government to seek refuge in the “good faith” doctrine should be

rejected. The government submitted the §2703(d) applications in this case after Carpenter was

decided. While Carpenter dealt specifically with historical CSLI, it should have been obvious that

the holding dramatically changed the showing for required for all applications under §2703(d). As

such, the Court should reject any attempt by the government to excuse its failure to obtain a warrant

based on the “good faith” doctrine.

       In Carpenter, the Supreme Court reminded us all that the Fourth Amendment was

originally developed to “secure the privacies of life against arbitrary power” and “to place

obstacles in the way of a too permeating police surveillance.” Carpenter, 138 S. Ct. at 2213-14.

The Court also lambasted the notion that the government could seek private records based on

“official curiosity.” Carpenter, 138 S. Ct. at 2222. That “official curiosity” is precisely what is



                                                 23
   Case: 1:19-cr-00869 Document #: 67 Filed: 04/12/21 Page 28 of 29 PageID #:392




embodied in the §2703(d) orders, as the government sought to learn Defendant’s “friend list,” with

whom he communicated, and what he read. Consistent with Carpenter, the Court should ensure

that the Fourth Amendment remains a bulwark protecting that private information against the

government’s arbitrary power and invasive surveillance.

   IV.      CONCLUSION

         For the foregoing reasons, the Court should suppress any all information obtained or

derived from the orders issued pursuant to 18 U.S.C. §2703(d).



                                                    Respectfully submitted,

                                                    /s/ Steven A. Greenberg
                                                    STEVEN A. GREENBERG,

                                                    /s/Joshua G. Herman
                                                    JOSHUA G. HERMAN
                                                    Attorneys for Defendant

GREENBERG TRIAL LAWYERS
53 West Jackson Blvd., Suite 1260
Chicago, Illinois 60604
(312) 879-9500

LAW OFFICE OF JOSHUA G. HERMAN
53 W. Jackson Blvd., Suite 404
Chicago, IL 60604
(312) 909-0434
jherman@joshhermanlaw.com




                                               24
   Case: 1:19-cr-00869 Document #: 67 Filed: 04/12/21 Page 29 of 29 PageID #:393




                               CERTIFICATE OF SERVICE

       Joshua G. Herman, Attorney at Law, hereby certifies that the foregoing was served on April
12, 2021, in accordance with Fed.R.Crim.P.49, Fed.R.Civ.P.5, LR 5.5, and the General Order on
Electronic Case Filing (ECF) pursuant to the district court’s system as to ECF filers.


                                                    /s/ Joshua G. Herman
                                                    53 W. Jackson Blvd., Suite 404
                                                    Chicago, IL 60614
                                                    (312) 909-0434
                                                    jherman@joshhermanlaw.com




                                               25
